UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2075



RICHARD IRVING WALLACH,

                                              Plaintiff - Appellant,

          versus


PAGING NETWORK OF WASHINGTON, INCORPORATED;
PAGING NETWORK, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(A-98-2671-AW)


Submitted:   January 18, 2000             Decided:   February 9, 2000


Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Irving Wallach, Appellant Pro Se.     Alan Douglas Cohn,
LITTLER MENDELSON, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Irving Wallach appeals the district court’s order

granting summary judgment to the Defendants on his complaint filed

under the Americans with Disabilities Act (“ADA”), 42 U.S.C.A.

§§ 12101-12213 (West 1995 & Supp. 1999).   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Wallach v. Paging Network, No. A-98-2671-AW (D. Md. July 2, 1999).*

We deny Wallach’s motion for general relief entitled “Letter to the

Court Seeking Protection.”   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is signed and date
stamped on June 30, 1999, the district court’s records show that it
was entered on the docket sheet on July 2, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2